In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1196V
                                     Filed: January 6, 2016
                                          Unpublished

****************************
JUSTIN DIAZ, on behalf of               *
D.J. D., a minor child,                 *
                                        *
                     Petitioner,        *    Ruling on Entitlement; Concession;
                                        *    Diphtheria-tetanus-acellular pertussis
                                        *    (DTaP) Vaccine; Rotavirus Vaccine;
SECRETARY OF HEALTH                     *    Pneumococcal Vaccine;
AND HUMAN SERVICES,                     *    Intussusception; Surgical Intervention;
                                        *    Special Processing Unit (“SPU”)
                     Respondent.        *
                                        *
****************************
Diana Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner;
Ryan Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On October 14, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act” or “Program”), on behalf of his minor child, D.J.D. Petitioner alleges that
the diphtheria-tetanus-acellular pertussis (DTaP), rotavirus, and/or pneumococcal
vaccination administered on December 30, 2014, caused D.J.D. to develop
intussusception requiring surgical intervention. See generally Petition. The case was
assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.

       On January 6, 2016, respondent filed her Rule 4(c) report in which she concedes
entitlement to compensation in this case. Respt’s Rule 4(c) Rep. at 1, 4. Specifically,
respondent stated that the facts of this case support a finding that D.J.D.’s
intussusception more likely than not was caused in fact by the administration of the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
rotavirus vaccine. Id. at 3. Additionally the record reflects that D.J.D. was hospitalized
for surgical intervention for the treatment of his intussusception. Id. Thus, petitioner
has met the legal requirements under the Vaccine Act for compensation.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master